DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 5-7, 10-11, 15-16, and 20 have been amended, and claims 2-4, 9, 12-14, and 19 have been canceled in the response filed April 18, 2022.
	Claims 1, 5-8, 10-11, 15-18, and 20 are pending.
	Claims 1, 5-8, 10-11, 15-18, and 20 are rejected.
	Detailed rejections begin on page 3.
	Response to Arguments begins on page 47.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
a plurality of processors configured to, upon receipt of the ID read by the reader, identify the customer with the ID;
a plurality of processors configured to track movement of the customer in the store based on the images acquired by the camera and identify one or more commodities taken by the customer in the store;
a plurality of processors configured to acquire commodity data of each of the identified commodities and register each of the identified commodities;
a plurality of processors configured to count a total number of cancellations made by the customer via the cancellation button, and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value; and
a plurality of processors configured to, after the customer has left the store, perform a settlement process for the commodities that are still registered based on the acquired commodity data.
Claim 10:
a plurality of processors is configured to identify the customer based on the image acquired by the camera.
Claim 20: 
the first computing device configured to identify the customer with the ID read by the reader;
the second computing device configured to track movement of the identified customer in the store based on the images acquired by the camera;
a third computing device configured to identify one or more commodities taken by the customer in the store based on the movement tracked by the second computing device;
a fourth computing device configured to manage commodity data of each of the commodities identified by the third computing device; and
a fifth computing device configured to count a total number of cancellations made by the customer via the cancellation button and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value;
a sixth computing device configured to perform, after the customer has left the store, a settlement process for the commodities that are still registered based on the acquired commodity data.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this case, the corresponding structure of a first computing device from claim 20 is defined on pages 9 and 10 of the specification as the gate device which comprises an opening/closing mechanism for an entrance gate, a reader, a search unit, a member authentication unit, a gate control unit, and an entry output unit. When a customer ID is read by the reader, the search unit searches the member database for the record of the member ID. If there is a match, the customer is approved for entry. If not, then entry is denied to the customer. Therefore, there is enough corresponding structure to achieve the claim limitations in regards to a first computing device.
The corresponding structure of a third computing device from claim 20 is defined as a commodity identification device in the specification. The specification describes on pages 21-22 that the commodity identification device includes a command analysis unit 151, a shelf code acquisition unit 152, an image acquisition unit 153, a search unit 154, a commodity recognition unit 155, a command generation unit 156, and a command output unit 157. In order to identify the commodity, the shelf code acquisition unit acquires a shelf code and the image acquisition unit acquires image data from either COM3 or COM4. The search unit then searches the commodity database using the acquired shelf code as a search keyword. The search unit reads the commodity records and outputs the records to the commodity recognition unit. The commodity recognition unit then calculates a similarity between the recognition image in the commodity record and the image acquired by the image acquisition unit. When the two images have a degree of similarity equal to or greater than a predetermined value, the commodity recognition outputs the commodity data such as a commodity ID, name, price, etc. as the identified commodity record. Therefore, the specification sufficiently describes the algorithm used to identify one or more commodities.
In regards to the corresponding structure of a fourth computing device in claim 20, Examiner interprets that the fourth computing device can be any one of the following: a commodity database, virtual cart device, or cart confirmation device. With respect to the fourth computing device being interpreted as a commodity database, the specification defines that the commodity database stores data relating to each commodity sold in the sales room. One having ordinary skill in the art would understand the basic function of a database and how the commodity information is stored in a database. Therefore, the specification sufficiently describes a commodity database that manages commodity data of each of the commodities identified.
With respect to the fourth computing device being interpreted as a virtual cart device, the specification defines the virtual cart device as a device having a memory, a communication unit, a command analysis unit, a writing unit, a clock unit, and a reading unit. The memory is capable of storing data for a plurality of virtual carts. The virtual carts each have an area for storing data items that includes a commodity list and a total number of commodities. A data record is generated every time the member obtains a commodity and is stored in the area of the commodity list. The data record includes an in-cart flag, a returned flag, and a cancelled flag in addition to other commodity characteristics, including a commodity name. The in-cart flag is set to “1” when the commodity of the corresponding commodity data is in an in-cart state. The returned flag is set to “1” when the commodity of the corresponding commodity data is in a returned state. The cancelled flag is set to “1” when the commodity of the corresponding commodity data is in a cancelled state. 
A command analysis unit analyzes the command received by the communication unit. When the command analyzed by the command analysis unit is the commodity purchase command COM7, the writing unit stores the data record of the commodity list in the virtual cart in which the member ID included in the commodity purchase command COM7 is stored. The data record describes the commodity included in the commodity purchase command COM7. Here, the in-cart flag is set to “1”, and the returned flag and the cancelled flag are both set to “0”. Further, the writing unit rewrites the data of the total number of commodities of the virtual cart so that the total number is incremented, and rewrites the data of the total amount so that the total amount includes the price of the added commodity. 
When the command analyzed by the command analysis unit is the commodity return command COM8, the writing unit specifies the virtual cart associated with the member ID included in the commodity return command COM8, and selects the data record related to the commodity data included in the commodity return command COM8. Then, the write unit sets the returned flag of the selected data record to “1”. The writing unit also rewrites the data of the total number of commodities of the virtual cart so that the number of commodities is decremented, and rewrites the data of the total amount so as to subtract the price of the returned commodity.
When the command analyzed by the command analyzing unit is the virtual cart reading command COM9, the reading unit reads the data of the virtual cart in which the member code included in the virtual cart reading command COM9 is stored, from the memory unit. Then, the reading unit supplies the data of the virtual cart to the communication unit. The communication unit transmits the data of the virtual cart to the settlement device or the cart confirmation device which is the transmission source of the virtual cart read command COM9.
In light of the description of the virtual cart device, the specification sufficiently defines the algorithms used to manage commodity data of each of the commodities identified in regards to the virtual cart device.
With respect to the fourth computing device being interpreted as a cart confirmation device, the specification discloses a cart confirmation device that includes a command analysis unit, a display control unit, an input detection unit, a virtual cart processing unit, and a cancellation processing unit. The virtual cart processing unit processes the data of the virtual cart by extracting the data record having the in-cart flag “1” and the returned flag and the cancelled flag “0” from the data record described in the commodity list. The virtual cart processing unit controls the display control unit to display a list image of the commodities included in the extracted data record. The virtual cart processing unit counts the number of data records whose canceled flag is set to “1” from the data records described in the commodity list. 
The list of commodities is then displayed on a digital signage terminal as commodities that have already been acquired in the selling room. The member can confirm the list of commodities to be purchased before leaving the store. If the data of a commodity that has not been actually obtained is displayed, the member can cancel the commodity by touching the image of the cancel button associated with the commodity name. When the cancel button is displayed on the screen, the input detection unit can detect that the cancel button is input. When detecting that the cancel button is input, the input detection unit instructs the virtual cart processing unit to generate cancellation data. The instruction to generate cancellation data includes data indicating the input of the cancel button associated with the item. When receiving the instruction to generate data, the virtual cart processing unit generates cancellation data including at least the commodity ID of the commodity specified from the data included in the instruction from the input detection unit, and outputs the cancellation data to the cancellation processing unit. The cancellation processing unit generates a commodity cancellation command COM10, and outputs the commodity cancellation command COM10 to the virtual cart device. As described above, the virtual cart device then activates the writing unit to update the commodity data and the reading unit to send the updated cart information back to the cart confirmation device.
In light of the description of the cart confirmation device, the specification sufficiently defines the algorithms used to manage commodity data of each of the commodities identified in regards to the cart confirmation device.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-8, 10, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 1 and 10 recite “a plurality of processors configured to…” which invokes 35 U.S.C. 112(f), as noted above. As determined by the courts in Aristocrat, the claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or processor disclosed in the specification into the special purpose computer or processor programmed to perform the disclosed algorithm, and the specification must sufficiently disclose an algorithm to transform the general purpose computer or processor to a special purpose processor programmed to perform the disclosed algorithm. Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333, 1338 (Fed. Cir. 2008). 
In the instant case, the specification does not disclose the corresponding algorithms needed to transform the general purpose processor disclosed in the specification into the special purpose processor programmed to perform the claimed limitations. In relation to the plurality of processors, the specification discloses the following:
[page 5, lines 1-10] a processor configured to identify the customer with the ID read by the reader when the customer enters the store, track movement of the customer in the store based on the images acquired by the camera and identify one or more commodities taken by the customer in the store, acquire commodity data of each of the identified commodities, perform a settlement process for the commodities based on the acquired commodity data after the customer has left the store, and control the display to display a list of the commodities before the customer leaves the store.
Although providing literal support in the disclosure for a processor performing the claimed functions, the specific algorithms used by the processor to achieve the specialized functions of identify the customer, track movement of the customer, identify one or more commodities taken by the customer, acquire commodity data, perform a settlement process for the commodities, count a total number of cancellations made, and accept the cancellation are not disclosed in the specification. While the specification does disclose a gate device, a behavior tracking device, a commodity identification device, a settlement device, a virtual cart device, and a cart confirmation device, wherein each of these devices performs the functions recited in the claims, the specification fails to disclose how each of these devices are structurally defined in relation to the processor. Rather, the specification appears to disclose that the various devices are separate and independent from the processor.  Applicant’s failure to disclose how the processor is performing these functions raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.
Claims 5-8 and 10 inherit the deficiencies of claim 1 and are therefore also rejected.	

Claim 20 recites “the second computing device configured to track movement of the identified customer in the store based on the images acquired by the camera,” “a fifth computing device configured to count a total number of cancellations made by the customer via the cancellation button and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value,” and “a sixth computing device configured to perform, after the customer has left the store, a settlement process,” which invokes 35 U.S.C. 112(f), as noted above. The specification of the instant invention does not disclose the corresponding algorithms needed to transform the general purpose computing devices disclosed in the specification into the special purpose computing devices programmed to perform the claimed limitations of the first, second, fifth and sixth computing devices, as required by Aristocrat.
With respect to the track movement of the customer in the store limitation, the specification discloses a behavior tracking device which appears to perform the tracking steps. In regards to the behavior tracking device, the specification discloses:
[page 12, lines 18-23] The image processing unit 143 inputs an image captured by each camera 141. The image processing unit 143 generates image data necessary for behavior analysis performed by the behavior analysis unit 145 from the image captured by each camera 141, and outputs the generated image data to the behavior analysis unit 145.
[page 13, lines 7-24; page 14, lines 1-3] The behavior analysis unit 145 captures the image data from the image processing unit 143 and fetches the detection signal from the signal processing unit 144. Based on the image data and the detection signal, the behavior analysis unit 145 analyzes the behavior of the member in the sales room, who is specified by the member ID included in the entry command COM1. Specifically, the behavior analysis unit 145 keeps track of movement within the sales room of the member who has entered the floor from the entrance gate, until the member leaves the store from the exit gate. The behavior analysis unit 145 detects the action of the member taking out the commodity from the commodity shelf while tracking his or her movement, the action of the member returning the commodity to the commodity shelf, and the action of the member facing the screen of the digital signage terminal 20. The detection of such an action can be made by using existing techniques such as machine learning or computer vision using an existing AI technologies.
The specification also reiterates these steps in regards to a behavior tracking device in figure 8 and pages 14-18. Although disclosing a behavior tracking device that performs track movement of the customer in the store based on the images from the camera, the specification does not describe how the tracking is achieved based on the images. Therefore, the specification does not disclose the specific algorithm that is required in order to transform the general purpose computing device disclosed in the specification into the special purpose computing device to perform the recited tracking limitation.
With respect to the count a total number of cancellations made and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value limitations, the specification discloses a virtual cart device which appears to perform the cancellation steps. In regards to the virtual cart device, the specification discloses:
[page 33, lines 12-14] The virtual cart processing unit 184 counts the number of data records D1 whose canceled flag is set to "1" from the data records D1 described in the commodity list. The virtual cart processing unit 184 controls the display control unit 182 to display the counted number as the number of cancellations.
[page 40, lines ] virtual  cart  device 17  and  the   cart confirmation device 18 are configured to accept an input of a cancellation instruction of a commodity displayed on the visualized list, remove the commodity data relating to the cancelled commodity from the virtual cart, and reject such a cancellation input when the number of cancellations exceeds a predetermined number.
Although disclosing a virtual cart device that performs the limitations count a total number of cancellations made and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value, the specification does not describe how the counting and acceptance is achieved by the computing device. Therefore, the specification does not disclose the specific algorithm that is required in order to transform the general purpose computing device disclosed in the specification into the special purpose computing device to perform the recited counting and accepting limitations.
With respect to the perform a settlement process limitation, the specification discloses a settlement device which appears to perform the settlement steps. In regards to the settlement device, the specification discloses:
[page 24, lines 14-18] The settlement device 16 includes a command analyzing unit 161, a virtual cart reading unit 162, a search unit 163, and a settlement processing unit 16.
[page 25, lines 19-24; page 26, lines 1-8] The settlement processing unit 164 performs a settlement process based on the data of the virtual cart and the data of the member record 12R. The data of the virtual cart contains the data of the commodity taken by the member identified by the member ID in the sales room. The data of the member record 12R includes the card number of the credit card used by the member specified by the member ID. The settlement processing unit 164 executes the settlement process by the credit card on the commodity taken by the customer based on the commodity data and the card number of the credit card. Any known technique can be used to perform the settlement process by the credit card. A receipt associated with the settlement process may be issued by an existing electronic receipt system.
Although disclosing a settlement device that performs the limitation perform a settlement process, the specification does not describe how the settlement process is achieved. Therefore, the specification does not disclose the specific algorithm that is required in order to transform the general purpose computing device disclosed in the specification into the special purpose computing device to perform the recited settlement limitation.
In conclusion, the specification does not adequately disclose the specific structure, material, or acts that are required in order to perform the functions of a second computing device, a fifth computing device, and a sixth computing device; therefore, claim 20 is rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10, 11, 15-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 10 recite “a plurality of processors configured to…” which invokes 35 U.S.C. 112(f), as noted above. However, it is unclear what the corresponding structure, material, or acts for performing the claimed functions of identify the customer, track movement of the customer, identify one or more commodities taken by the customer, acquire commodity data, perform a settlement process for the commodities, count a total number of cancellations made, and accept the cancellation are with respect to one or more processors. 
As previously stated, the claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or processor disclosed in the specification into the special purpose computer programmed to perform the disclosed algorithm, and the specification must sufficiently disclose an algorithm to transform the general purpose computer or processor to a special purpose processor programmed to perform the disclosed algorithm. Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333, 1338 (Fed. Cir. 2008). The courts have affirmed this conclusion in Halliburton, stating “[c]laiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims.’”  Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008).  
In the instant case, the disclosure does not describe the specific algorithms used by the processors to perform the specialized functions. The Examiner notes that the specification describes a processor in line 1 of page 5; however, it is unclear how the processor performs the claimed functions because the specification provides no association between an algorithmic structure and the specialized functions of identify the customer, track movement of the customer, identify one or more commodities taken by the customer, acquire commodity data, perform a settlement process for the commodities, count a total number of cancellations made, and accept the cancellation in regards to the processor. Thus, the instant claims exhibit the “overbreadth inherent in open-ended functional claims.” Halliburton. The specification does disclose a gate device, a behavior tracking device, a commodity identification device, a settlement device, a virtual cart device, and a cart confirmation device, wherein each of these devices performs the functions recited in the claims, but it is unclear how each of these devices are connected or related to the processor because, in light of the specification, the various devices appear to be separate and independent from the processor. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b). 
Claims 5-8 and 10 inherit the deficiencies of claim 1, and are therefore also rejected.
For purposes of examination, Examiner will interpret the limitations as a processor using any algorithm for performing the claimed limitations.

Claim 11 recites: “in response to an operation made by the customer on the digital signage terminal” in line 12. There is insufficient antecedent basis for the digital signage terminal in the claims. Therefore, claim 11 is rejected.
Claims 15-18 inherit the deficiency noted in claim 11, and are therefore also rejected.
For purposes of examination, Examiner will interpret “in response to an operation made by the customer on the digital signage terminal” as “in response to an operation made by the customer on a digital signage terminal.”

Claim 20 recites “the second computing device configured to track movement of the identified customer in the store based on the images acquired by the camera,” “a fifth computing device configured to count a total number of cancellations made by the customer via the cancellation button and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value,” and “a sixth computing device configured to perform, after the customer has left the store, a settlement process,” which invokes 35 U.S.C. 112(f), as noted above. However, it is unclear what the corresponding structure, material, or acts for performing the claimed functions of track movement of the customer in the store based on the images acquired by the camera, count a total number of cancellations made by the customer via the cancellation button and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value, and perform a settlement process for the commodities are because the specification of the instant invention does not disclose the corresponding algorithms needed to transform the general purpose computing devices disclosed in the specification into the special purpose computing devices programmed to perform the claimed limitations of the second and fifth computing devices, as required by Aristocrat.
In regards to the track movement of the customer in the store, the specification describes a behavior tracking device for disclosing this limitation, as explained above under the 112(a) rejection. However, the algorithm used for achieving the track movement of the customer in the store limitation for the behavior tracking device is unclear because the specification provides no description of the algorithmic structure required to perform the track movement of the customer in the store limitation. The metes and bounds of the claim is unclear inasmuch as one having ordinary skill in the art cannot determine how to avoid infringement of this limitation because they are not apprised of the manner in which the track movement of the customer in the store limitation is achieved.
In regards to the count a total number of cancellations and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value limitations, the specification describes a virtual cart device for disclosing this limitation, as explained above under the 112(a) rejection. However, the required algorithm for achieving the count a total number of cancellations and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value limitations for the virtual cart device is unclear because the specification provides no description of the algorithmic structure required to perform the count a total number of cancellations and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value limitations. The metes and bounds of the claim is unclear inasmuch as one having ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the count a total number of cancellations and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value limitations are achieved.
In regards to the perform a settlement process limitation, the specification describes a settlement device for disclosing this limitation, as explained above under the 112(a) rejection. However, the required algorithm for achieving perform a settlement process limitation for the settlement device is unclear because the specification provides no description of the algorithmic structure required to perform the perform a settlement process limitation. The metes and bounds of the claim is unclear inasmuch as one having ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the perform a settlement process limitation is achieved.
In conclusion, the limitations a second computing device configured to track movement of the customer in the store based on the images acquired by the camera, a fifth computing device configured to count a total number of cancellations made by the customer via the cancellation button and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value, and a sixth computing device configured to perform, after the customer has left the store, a settlement process of claim 20 are indefinite because it is unclear what specific algorithm is being used to transform each of these generic computing devices into the special purpose computing devices programmed to perform the claimed limitations. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b).
For purposes of examination, Examiner will interpret the track movement of the customer in the store based on the images acquired by the camera, count a total number of cancellations made by the customer via the cancellation button and accept the cancellations only when the total number of cancellations is equal to or less than a threshold value, and perform, after the customer has left the store, a settlement process limitations as devices using any algorithm for performing the claimed limitations.
Claim 20 recites: “the second computer configured to” in line 8. There is insufficient antecedent basis for this limitation in the claims. Therefore, claim 20 is rejected.
For purposes of examination, Examiner will interpret “the second computer configured to” as “the second computing device configured to.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the commodity data processing systems, as claimed in claims 1, 5-8, 10 and 20, are directed to machines. Additionally, the method for processing commodity data, as claimed in claims 11, 15-18, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of purchasing commodities. Specifically, representative claim 11 recites the abstract idea of: 
reading an ID of a customer;
identifying the customer with the ID read;
tracking movement of the customer in the store based on images acquired and identifying one or more commodities taken by the customer in the store;
acquiring commodity data of each of the identified commodities and registering each of the identified commodities;
in response to the customer, instructing to display a list of the identified commodities including a name of each commodity and a cancellation option for cancelling the registration of the commodity;
counting a total number of cancellations made by the customer, and accepting the cancellations only when the total number of cancellations is equal to or less than a threshold value; and
after the customer has left the store, performing a settlement process for the commodities that are still registered based on the acquired commodity data.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 11 recites the abstract idea of purchasing commodities, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 11 is a certain method of organizing human activity because identifying one or more commodities taken by the customer in the store and performing a settlement process for the commodities is a sales activity. Thus, representative claim 11 recites an abstract idea. 
Additionally, the recited limitations of representative claim 11 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, reading an ID of a customer; identifying the customer with the ID read; tracking movement of the customer in the store based on images acquired and identifying one or more commodities taken by the customer in the store; acquiring commodity data of each of the identified commodities and registering each of the identified commodities; and displaying on a display a list of the commodities before the customer leaves the store are types of observation. Additionally, counting a total number of cancellations made by the customer, and accepting the cancellations only when the total number of cancellations is equal to or less than a threshold value and after the customer has left the store, performing a settlement process for the commodities that are still registered based on the acquired commodity data are types of evaluation. Furthermore, in response to the customer, instructing to display a list of the identified commodities including a name of each commodity and a cancellation option for cancelling the registration of the commodity is a type of judgement. Thus, representative claim 11 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 11 includes additional elements such as a commodity registration system, a reader installed at an entrance of the store, a camera, an operation made by the customer on the digital signage terminal, and a cancellation button.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of purchasing commodities occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 11 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 11 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 11 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 11 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 11 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 11 is ineligible. 
Dependent claims 15-18 do not aid in the eligibility of independent claim 11. For example, claims 15-17 merely further define the abstract limitations of claim 11. Additionally, claim 18 merely provide further embellishments of the limitations recited in independent claim 11. 
Furthermore, it is noted that claim 17 include additional elements of a plurality of sensors, and a signal transmitted from one of the sensors. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 15-18 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 1, 5-8, 10 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 11, 15-18. It is noted that claim 1 includes additional elements of a commodity registration system comprising: a reader; a camera; and a processor, and claim 20 includes additional elements of a commodity data processing system comprising: a first computing device comprising a reader; a second computing device comprising a camera; a third computing device; a fourth computing device; a fifth computing device; and a sixth computing device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 1, 5-8, 10 and 20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 10-11, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190228457 A1, herein referred to as Wu) in view of von Bose et. al. (US 20120095853 A1, herein referred to as von Bose), in further view of Lert et. al. (US 20180134492 A1, herein referred to as Lert) and Purves et. al. (US 20160292682 A1, herein referred to as Purves).

With respect to claim 1, Wu discloses:
A commodity registration system for registering a commodity for purchase by a customer in a store, the system comprising {Wu, see at least: [0062] a checkout device based on an image identification technology of convolutional neural network, comprising: a top camera, a forward camera 51, a lower camera 52, a processor and a memory}:
a reader installed at an entrance of the store and configured to read an ID of a customer {Wu, see at least: [0025] the customer scans a two-dimensional code at a doorway of the shopping place by the App or the applet or the official account, or a store scans a two-dimensional code generated by the App on the mobile communication equipment held by the customer to implement verification on the ID of the customer ... a biometric identifier, such as a fingerprint identifier and a face identifier, can be arranged at the doorway of the shopping place to identify the ID of the customer in the shopping place by biometric identification technology};
a camera configured to acquire images of the customer in the store {Wu, see at least: [0026] After the customer entered the store, the top camera on the ceiling carries out shooting from top to bottom to acquire an image of the customer in real time};
a terminal configured to display information about commodities {Wu, see at least: [0070] a client terminal for receiving identity information inputted by a customer upon registration and sending the identity information to a checkout device, and receiving a shopping list issued by the checkout device}; and
a processor configured to {Wu, see at least: [0062] a checkout device … comprising: … a processor} 
upon receipt of the ID read by the reader, identify the customer with the ID {Wu, see at least: [0025] After the identity information of the customer is acquired, a door lock of the shopping place may be unlocked automatically; [0063] The processor is configured to identify the pre-registered customer; [0025] the customer scans a two-dimensional code at a doorway of the shopping place by the App or the applet or the official account, or a store scans a two-dimensional code generated by the App on the mobile communication equipment held by the customer to implement verification on the ID of the customer ... a biometric identifier, such as a fingerprint identifier and a face identifier, can be arranged at the doorway of the shopping place to identify the ID of the customer in the shopping place by biometric identification technology};
track movement of the customer in the store based on the images acquired by the camera and identify one or more commodities taken by the customer in the store {Wu, see at least: [0026] the customer whose identity information has been acquired is tracked in the shopping place in real time; [0028] With the movement of the customer in the different positions of the shopping place, other top cameras can always keep tracking the customer; [0029] if the position of the customer is consistent with a position of an item in the shopping place, the customer is associated with a take-up action or a put-back action aiming at the item; and a shopping list of the customer is generated, after identifying the item at which the take-up action or the put-back action aim; [0063] The processor is configured to … control the top camera to track the customer... acquire a position of the customer, judge whether the position of the customer is consistent with a position of the item in the shopping place ... associate the customer with a take-up action or a put-back action aiming at the item, and generate a shopping list of the customer};
acquire commodity data of each of the identified commodities and register each of the identified commodities {Wu, see at least: [0063] The processor is configured to … associate the customer with a take-up action or a put-back action aiming at the item, and generate a shopping list of the customer; [0050] After the first classification result is acquired, an item price corresponding to the first classification result is acquired};
the terminal to display a list of the identified commodities {Wu, see at least: [0070] a client terminal for receiving identity information inputted by a customer upon registration and sending the identity information to a checkout device, and receiving a shopping list issued by the checkout device}; and
after the customer has left the store, perform a settlement process for the commodities that are still registered based on the acquired commodity data {Wu, see at least: [0052] When the customer selected the items and left the shopping place through the door of the shopping place from inside to outside, the customer is determined to be in a state of leaving the shopping place, and the checkout is performed according to the shopping list of the customer; [0063] The processor is configured to … perform checkout of the shopping list}.
Although disclosing a “just walk out” checkout system, Wu does not disclose:
a plurality of processors;
in response to an operation made by the customer on the terminal, instruct the terminal to display a list of the identified commodities including a name of each commodity and a cancellation button for cancelling the registration of the commodity;
count cancellations made by the customer via the cancellation button, and accept the cancellations.
However, von Bose teaches:
a plurality of processors {von Bose, see at least: [0083] one or more programs running on one or more processors};
in response to an operation made by the customer on the terminal, instruct the terminal to display a list of the identified commodities including a name of each commodity and a cancellation button for cancelling the registration of the commodity {von Bose, see at least: fig 14, #431, 435; [0042] Upon generating a virtual shopping cart 433 containing item information 432 representing the item 220 and transmitting that information between the mobile device 200 and the remote server 240, the mobile device 200 then displays a virtual shopping cart 433 along with all of its contents 435 to the user at block 320; [0045] the shopping cart screen 430 includes an item removal button 431 associated with each item 220 represented in the virtual shopping cart 433}; and
count cancellations made by the customer via the cancellation button {von Bose, see at least: fig 14, #435; [0080] Upon loading the transaction state information 642 into the VTSA 640, the method 700 then moves to block 720, whereupon a transaction item, received within POS message 630, is added to or processed within the virtual transaction by the VTSA 640. A transaction item is any portion of a virtual transaction, and includes such things as adding or removing an item 220 from virtual shopping cart 433}, and
accept the cancellations {von Bose, see at least: [0038] if the remove item button 447 is selected, the user may be prompted with an item removal confirmation screen 480 which prompts the user to confirm his/her desire to remove item 220}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).
Additionally, Wu does not disclose:
a digital signage terminal installed in the store and configured to display information; and
in response to an operation made on the digital signage terminal, instruct the digital signage terminal to display.
However, Lert teaches:
a digital signage terminal installed in the store and configured to display information {Lert, see at least: fig 4B, #618; fig 6; [0068] The mock marketplace 600 includes… a plurality of shopping terminals and checkout kiosks 618; [0072] the shopping terminals can be… one or more fixed touch screens located within the shopping section 302}; and
in response to an operation made on the digital signage terminal, instruct the digital signage terminal to display {Lert, see at least: fig 4B, #618; fig 6; [0071] The shopping terminals are devices utilized by customers as the primary interface to select, scan, enter, and/or store goods for an order to be placed during shopping trip; [0074] The virtual marketplace includes a plurality of screens (e.g., shopping terminals) 602 mounted on walls or panel floor-stands... The customer utilizes the screen(s) 602 to browse and select which goods they want to add to their shopping order… the screens 602 can be touch screens configured to display the goods and receive input from customers view a touch interface}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping terminals as taught by Lert in the Just Walk Out system of Wu in order to implement an optimized shopping experience for customers at brick-and-mortar locations (Lert: [0009]).
Wu also does not disclose:
count a total number of interactions, and 
accept the interactions only when the total number of interactions is equal to or less than a threshold value.
However, Purves teaches:
count a total number of interactions {Purves, see at least: [0024] the system can count the number of times a particular user completes a transaction as a guest}, and
accept only when the total number of interactions is equal to or less than a threshold value {Purves, see at least: [0024] the guest checkout and design engine can prevent a user from completing any additional transactions as a guest once that user has completed a predetermined threshold number of guest transactions}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included counting the interactions as taught by Purves in the Just Walk Out system of Wu in order to retrieve data accurately and efficiently (Purves: [0003]).

With respect to claim 5, Wu, von Bose, Lert, and Purves teach the system of claim 1. Wu does not disclose:
wherein the plurality of processors is configured to control the terminal to display a message for cancellations.
However, von Bose teaches:
wherein the plurality of processors is configured to control the terminal to display a message for cancellations {von Bose, see at least: fig 13; [0038] if the remove item button 447 is selected, the user may be prompted with an item removal confirmation screen 480 which prompts the user to confirm his/her desire to remove item 220; [0083] one or more programs running on one or more processors}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).
Wu also does not disclose:
control the digital signage terminal.
However, Lert teaches:
control the digital signage terminal {Lert, see at least: [0074] The virtual marketplace includes a plurality of screens (e.g., shopping terminals) 602 mounted on walls or panel floor-stands... The customer utilizes the screen(s) 602 to browse and select which goods they want to add to their shopping order… the screens 602 can be touch screens configured to display the goods and receive input from customers view a touch interface}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping terminals as taught by Lert in the Just Walk Out system of Wu in order to implement an optimized shopping experience for customers at brick-and-mortar locations (Lert: [0009]).
Wu further does not disclose:
control the display to display an error message when the total number of interactions exceeds the threshold value.
However, Purves teaches:
control the display to display an error message when the total number of interactions exceeds the threshold value {Purves, see at least: [0006] the method includes generating a notification that the threshold number of transactions has been exceeded and forcing the user to create non-guest account}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included counting the interactions as taught by Purves in the Just Walk Out system of Wu and von Bose in order to retrieve data accurately and efficiently (Purves: [0003]).

With respect to claim 6, Wu, von Bose, Lert, and Purves teach the system of claim 1. Wu further discloses:
wherein the processor is configured to control the list of the commodities {Wu, see at least: [0063] The processor is configured to … associate the customer with a take-up action or a put-back action aiming at the item, and generate a shopping list of the customer}.
Wu does not disclose:
wherein the plurality of processors control the terminal to display cancellations together with the list of commodities.
However, von Bose teaches:
wherein the plurality of processors control the terminal to display cancellations together with the list of commodities {von Bose, see at least: fig 13; fig 14, #431, 435; [0045] the shopping cart screen 430 includes an item removal button 431 associated with each item 220 represented in the virtual shopping cart 433; [0038] if the remove item button 447 is selected, the user may be prompted with an item removal confirmation screen 480 which prompts the user to confirm his/her desire to remove item 220; [0083] one or more programs running on one or more processors}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).
Wu also does not disclose:
control the digital signage terminal.
However, Lert teaches:
control the digital signage terminal {Lert, see at least: [0074] The virtual marketplace includes a plurality of screens (e.g., shopping terminals) 602 mounted on walls or panel floor-stands... The customer utilizes the screen(s) 602 to browse and select which goods they want to add to their shopping order… the screens 602 can be touch screens configured to display the goods and receive input from customers view a touch interface}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping terminals as taught by Lert in the Just Walk Out system of Wu in order to implement an optimized shopping experience for customers at brick-and-mortar locations (Lert: [0009]).
Wu further does not disclose:
the total number of interactions.
However, Purves teaches:
the total number of interactions {Purves, see at least: [0024] the system can count the number of times a particular user completes a transaction as a guest}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included counting the interactions as taught by Purves in the Just Walk Out system of Wu and von Bose in order to retrieve data accurately and efficiently (Purves: [0003]).

With respect to claim 7, Wu, von Bose, Lert, and Purves teach the system of claim 1. Wu further discloses:
a plurality of sensors installed on commodity shelves in the store and detecting movement of commodities displayed on the shelves {Wu, see at least: fig 5; [0063] The top camera is used for shooting downwards from the top of a shopping place to track a customer, whose identity information has been acquired, in the shopping place in real time. The forward camera is used for shooting towards the front of a shelf to acquire an image of the customer positioned in front of the shelf for bearing the item. The lower camera is used for shooting downwards to acquire a hand image of the customer; [0030] When the customer applies the take-up action on the item, the item can be correspondingly added in the shopping list of the customer}, 
wherein the processor is configured to identify each commodity in response to a signal transmitted from one of the sensors that has detected the movement of the commodity {Wu, see at least: [0063] The processor is configured to ... judge whether the position of the customer is consistent with a position of the item in the shopping place, which is acquired by controlling the forward camera, and if so, associate the customer with a take-up action or a put-back action aiming at the item, and generate a shopping list of the customer after identifying the take-up action or the put-back action, and the item at which the take-up action or the put-back action aims according to the hand image acquired by the lower camera}.
Wu does not disclose:
the plurality of processors.
However, von Bose teaches:
the plurality of processors {von Bose, see at least: [0083] one or more programs running on one or more processors}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple processors in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).

With respect to claim 8, Wu, von Bose, Lert, and Purves teach the system of claim 1. Wu further discloses:
wherein the reader is installed at an entrance gate of the store {Wu, see at least: [0025] the customer scans a two-dimensional code at a doorway of the shopping place by the App or the applet or the official account, or a store scans a two-dimensional code generated by the App on the mobile communication equipment held by the customer to implement verification on the ID of the customer ... After the identity information of the customer is acquired, a door lock of the shopping place may be unlocked automatically, then the customer may open a door... and enter the shopping place to select items ... a biometric identifier, such as a fingerprint identifier and a face identifier, can be arranged at the doorway of the shopping place to identify the ID of the customer in the shopping place by biometric identification technology}.

With respect to claim 10, Wu, von Bose, Lert, and Purves teach the system of claim 1. Wu further discloses:
wherein the processor is configured to identify the customer based on the image acquired by the camera {Wu, see at least: [0028] After the customer entered the store, the top camera on the ceiling carries out shooting from top to bottom to acquire an image of the customer in real time and binds the image with the identity information of the customer, i.e., the identity information of the customer moving in the store is known}.
Wu does not disclose:
the plurality of processors.
However, von Bose teaches:
the plurality of processors {von Bose, see at least: [0083] one or more programs running on one or more processors}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple processors in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).

Regarding claims 11 and 15-18, claims 11 and 15-18 are directed to a method. Claims 11 and 15-18 recite limitations that are parallel in nature to those addressed above for claims 1 and 5-8, which are directed towards a system. Therefore, claims 11 and 15-18 are rejected for the same reasons as set forth above for claims 1 and 5-8, respectively. 
It is noted that claim 11 includes additional elements of:
A method for processing commodity data.
Wu discloses:
A method for processing commodity data {Wu, see at least: figs 1-4; [0005] the present invention provides a checkout method}.

With respect to claim 20, Wu discloses:
A commodity registration system for registering a commodity for purchase by a customer in a store, the system comprising {Wu, see at least: [0062] a checkout device based on an image identification technology of convolutional neural network, comprising: a top camera, a forward camera 51, a lower camera 52, a processor and a memory}:
a first computing device installed at an entrance of the store and comprising a reader configured to read an ID of a customer, the first computing device configured to identify the customer with the ID read by the reader {Wu, see at least: [0025] the customer scans a two-dimensional code at a doorway of the shopping place by the App or the applet or the official account, or a store scans a two-dimensional code generated by the App on the mobile communication equipment held by the customer to implement verification on the ID of the customer ... a biometric identifier, such as a fingerprint identifier and a face identifier, can be arranged at the doorway of the shopping place to identify the ID of the customer in the shopping place by biometric identification technology};
a second computing device comprising a camera configured to acquire images of the customer in the store, the second computer configured to track movement of the identified customer in the store based on the images acquired by the camera {Wu, see at least: [0028] After the customer entered the store, the top camera on the ceiling carries out shooting from top to bottom to acquire an image of the customer in real time and binds the image with the identity information of the customer, i.e., the identity information of the customer moving in the store is known. With the movement of the customer in the different positions of the shopping place, other top cameras can always keep tracking the customer so as to position the customer in the shopping place};
a third computing device configured to identify one or more commodities taken by the customer in the store based on the movement tracked by the second computing device {Wu, see at least: [0037] when target detection is carried out on the hand image, a rectangular case (or called as the rectangular area) containing the item can be marked out on the hand image. An image corresponding to the rectangular case is an image for performing classification on the item; [0063] The forward camera is used for shooting towards the front of a shelf to acquire an image of the customer positioned in front of the shelf for bearing the item. The lower camera is used for shooting downwards to acquire a hand image of the customer};
a computing device configured to manage commodity data of each of the commodities identified by the third computing device {Wu, see at least: [0050] After the first classification result is acquired, an item price corresponding to the first classification result is acquired; [0063] The processor is configured to ... generate a shopping list of the customer};
a terminal configured to display a list of the identified commodities {Wu, see at least: [0070] a client terminal for receiving identity information inputted by a customer upon registration and sending the identity information to a checkout device, and receiving a shopping list issued by the checkout device}; and
a sixth computing device configured to perform, after the customer has left the store, a settlement process for the commodities that are still registered based on the acquired commodity data {Wu, see at least: [0063] The processor is configured to ... performing checkout of the shopping list; [0052] When the customer selected the items and left the shopping place through the door of the shopping place from inside to outside, the customer is determined to be in a state of leaving the shopping place, and the checkout is performed according to the shopping list of the customer}.
Although disclosing a multi-computing device system for “just walk out” shopping, Wu does not disclose:
a fourth computing device configured to manage commodity data;
a terminal comprising a screen and configured to, in response to an operation made by the customer, control the screen to display a list of the identified commodities including a name of each commodity and a cancellation button for cancelling the registration of the commodity; and
a fifth computing device configured to count cancellations made by the customer via the cancellation button and accept the cancellations.
However, von Bose teaches:
a fourth computing device configured to manage commodity data {von Bose, see at least: fig 1B, #240; [0034] UPC information is either manually input or determined automatically from the scan of identification information 222 and then transmitted by mobile device to remote server 240 where a UPC lookup system resides which uses the UPC information to provide the user with item information 432; [0036] The remote server 240 may then, at block 314, retrieve item information 432 representing the item 220 using the identification information 222 received from the mobile device 200. The item information 432 may include an item name, an item price, an item review, an item rating, item product details which is a description of the item 220, an image of the item 220, an item tax amount or percentage, or item location information as to where the item 220 is located in the retail establishment; [0037] Upon retrieving item information 432, the remote server 240 may then transmit the retrieved item information 432 to the mobile device}; 
a terminal comprising a screen and configured to, in response to an operation made by the customer, control the screen to display a list of the identified commodities including a name of each commodity and a cancellation button for cancelling the registration of the commodity {von Bose, see at least: fig 14, #431, 435; [0042] Upon generating a virtual shopping cart 433 containing item information 432 representing the item 220 and transmitting that information between the mobile device 200 and the remote server 240, the mobile device 200 then displays a virtual shopping cart 433 along with all of its contents 435 to the user at block 320; [0045] the shopping cart screen 430 includes an item removal button 431 associated with each item 220 represented in the virtual shopping cart 433}; and
a fifth computing device configured to count cancellations made by the customer via the cancellation button and accept the cancellations {von Bose, see at least: fig 14, #435; [0080] Upon loading the transaction state information 642 into the VTSA 640, the method 700 then moves to block 720, whereupon a transaction item, received within POS message 630, is added to or processed within the virtual transaction by the VTSA 640. A transaction item is any portion of a virtual transaction, and includes such things as adding or removing an item 220 from virtual shopping cart 433; [0038] if the remove item button 447 is selected, the user may be prompted with an item removal confirmation screen 480 which prompts the user to confirm his/her desire to remove item 220}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a remote server and an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).
Wu also does not disclose:
a digital signage terminal comprising a touch screen and configured to, in response to an operation made by the customer, control the touch screen to display.
However, Lert teaches:
a digital signage terminal comprising a touch screen and configured to, in response to an operation made by the customer, control the touch screen to display {Lert, see at least: fig 4B, #618; fig 6; [0068] The mock marketplace 600 includes… a plurality of shopping terminals and checkout kiosks 618; [0071] The shopping terminals are devices utilized by customers as the primary interface to select, scan, enter, and/or store goods for an order to be placed during shopping trip; [0072] the shopping terminals can be… one or more fixed touch screens located within the shopping section 302; [0074] The virtual marketplace includes a plurality of screens (e.g., shopping terminals) 602 mounted on walls or panel floor-stands... The customer utilizes the screen(s) 602 to browse and select which goods they want to add to their shopping order… the screens 602 can be touch screens configured to display the goods and receive input from customers view a touch interface}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping terminals as taught by Lert in the Just Walk Out system of Wu in order to implement an optimized shopping experience for customers at brick-and-mortar locations (Lert: [0009]).
Wu further does not disclose
a computing device configured to count a total number of interactions and accept the interactions only when the total number of interactions is equal to or less than a threshold value.
However, Purves teaches:
a computing device configured to count a total number of interactions and accept the interactions only when the total number of interactions is equal to or less than a threshold value {Purves, see at least: fig 1, #50; [0024] the system can count the number of times a particular user completes a transaction as a guest… the guest checkout and design engine can prevent a user from completing any additional transactions as a guest once that user has completed a predetermined threshold number of guest transactions}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included counting the interactions as taught by Purves in the Just Walk Out system of Wu in order to retrieve data accurately and efficiently for use in future purchases (Purves: [0003]).


Response to Arguments
With respect to the claim interpretation, Applicant’s arguments have been considered but are not persuasive. In view of the amendments, new grounds of claim interpretation have been applied. These new grounds of interpretation have been necessitated by Applicant’s amendments.

With respect to pages 7-8 of the Remarks, Applicant argues “the claimed processor and computing devices do not invoke 35 U.S.C. § 112(f) because ‘persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function” and “[i]n light of [the descriptions in the specification], persons of ordinary skill in the art can understand the claimed ‘processor’ or ‘computing device’ to have a sufficiently definite meaning as the name for the structure that performs the claimed steps.” However, Examiner respectfully disagrees.
According to the MPEP, Examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Additionally, “[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’” WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP §2181 Section II (B)).
In this case, each of the highlighted limitations that are being interpreted under 35 U.S.C. 112(f) are limitations that recite a generic computing element (processor or computing device) configured to perform the claimed functions and are not modified by sufficient structure. As determined by the courts, a general purpose computer does not have sufficiently definite meaning in its structure. Therefore, the claims invoke 112(f) because the sufficient structure is not recited in the claim. The sufficient structure required for these limitations is the special purpose algorithm that transforms the general purpose computer into the special purpose computer. As outlined under Examiner’s claim interpretation, the claim limitations that are being interpreted under 35 U.S.C. 112(f) but are supported with sufficient structure in Applicant’s specification are the first computing device, the third computing device, and the fourth computing device. Claim limitations such as a reader installed at an entrance of the store and configured to read an ID of a customer; a camera configured to acquire images of the customer in the store; and a digital signage terminal installed in the store and configured to display information about commodities are not being interpreted under 112(f) because a reader, a camera, and a digital signage terminal are not generic computing elements and have sufficiently definite meaning in structure. Therefore, the claim interpretation is maintained.

With respect to the rejections under 35 U.S.C. 112(a), Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 8-9 of the Remarks, Applicant argues that for independent claim 1, “the amended claims and specification fully satisfy the requirements under 35 U.S.C. 112(a)” because “[t]he specification discloses various devices or computers 13-18 in the commodity data processing system 10, which correspond to the plurality of processors” and “[p]ersons of ordinary skill in the art can implement those algorithms by writing programs to be performed by those devices or processors.” However, Examiner respectfully disagrees.
In order to fulfill the written description requirement, “the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Claims are found to “lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” and that “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (MPEP § 2161.01, section I; Emphasis added by Examiner). Furthermore, “it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (Emphasis added by Examiner).
Applicant points to figures 4, 6, 8, 9, 11, 13, and 15 in the specification for the evidence of disclosing the algorithmic structure of the plurality of processors. While the specification discloses that each of the steps can be performed on a processor, the specification fails to disclose a plurality of processors, how those processors are structurally in combination with the computing devices, and the algorithms required for achieving the claimed functions as Applicant intends them to be achieved on a processor. The specification discloses that a processor can be configured to perform each of the claimed functions, and that some computing devices can also achieve the claimed functions. However, the specification does not disclose how a plurality of processors are configured to achieve the claimed functions (i.e., how Applicant intends to achieve each of the claimed functions). The specification merely states that a processor is configured to achieve the claimed functions; it gives no description of how the processor is configured to achieve the claimed functions. 
The specification also does not link the plurality of processors to each of the computing devices as Applicant claims. Each of the disclosed computing devices is not described as comprising a processor, let alone a plurality of processors. The specification lacks the appropriate structure in that no processor is disclosed as part of the computing devices. The specification does not describe how the processors are structurally incorporated into each of the disclosed computing devices; therefore, the specification does not disclose sufficient detail to support the claimed limitations, and the rejection is maintained in this aspect.
Applicant further argues on pages 9-10, in regards to claim 20, that the three features of the second and fifth computing devices have been sufficiently amended to overcome the 112(a) rejection. While Examiner agrees that the 112(a) rejection of claim 20 in regards to the identification limitation has been overcome, Examiner respectfully disagrees in regards to the tracking and performing settlement process limitations.
For example, in regards to the tracking limitation, the specification discloses:
[page 13, lines 12-24; page 14, lines 1-3] Based on the image data and the detection signal, the behavior analysis unit 145 analyzes the behavior of the member in the sales room, who is specified by the member ID included in the entry command COM1. Specifically, the behavior analysis unit 145 keeps track of movement within the sales room of the member who has entered the floor from the entrance gate, until the member leaves the store from the exit gate. The behavior analysis unit 145 detects the action of the member taking out the commodity from the commodity shelf while tracking his or her movement, the action of the member returning the commodity to the commodity shelf, and the action of the member facing the screen of the digital signage terminal 20. The detection of such an action can be made by using existing techniques such as machine learning   or  computer   vision  using   an  existing   AI technologies.” 
The specification discloses that the behavior tracking device uses images and sensor data to track the customer, and that the tracking actions detected can be made using existing techniques. However, this limitation fails the written description requirement because the specification fails to disclose how Applicant intends to achieve the tracking limitation. Merely disclosing that “existing techniques such as machine learning or computer vision using an existing AI technologies” is not enough to determine how Applicant intends the tracking limitation to be achieved because the algorithm required for achieving the tracking is not disclosed. One having ordinary skill in the art may be able to write an algorithm of their own or use existing technology, but, in order to satisfy the written description requirement, the specification must disclose how Applicant intends to achieve this claimed function. Therefore, the rejection is maintained in this aspect.
Similarly, in regards to the performing a settlement process limitation, the specification discloses:
[page 25, lines 19-24; page 26, lines 1-6] The   settlement  processing  unit 164  performs   a settlement process based on the data of the virtual cart and the data of the member record 12R. The data of the virtual cart contains the data of the commodity taken by the member identified by the member ID in the sales room. The data of the member record 12R includes the card number of the credit card used by the member specified by the member ID. The settlement processing unit 164 executes the settlement process by the credit card on the commodity taken by the customer based on the commodity data and the card number of the credit card. Any known technique can be used to perform the settlement process by the credit card.
The specification discloses that the settlement processing unit performs the settlement process for the settlement processing device, and that the settlement process can be any known technique with a credit card. However, this limitation fails the written description requirement because the specification fails to disclose how Applicant intends to achieve the settlement process limitation. Merely disclosing that “any known technique can be used to perform the settlement process by the credit card” is not enough to determine how Applicant intends the settlement process limitation to be achieved because the algorithm required for achieving the settlement process is not disclosed. One having ordinary skill in the art may be able to write an algorithm of their own or use existing technology, but, in order to satisfy the written description requirement, the specification must disclose how Applicant intends to achieve this claimed function. Therefore, the rejection is maintained in this aspect.
	

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s arguments have been considered but are not persuasive, per the reasoning used for the claim interpretation and 112(a) rejections. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-11 of the Remarks, Applicant argues “under the consideration of the claim as a whole, the recited elements are integrated into a practical application” because “the features perform registration and settlement processing on the purchased commodities purchased by a customer in a store without any interaction with store clerks.” However, the Examiner respectfully disagrees. 
The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond generally linking the use of the judicial exception to a particular technological environment. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected on pages 1-2 of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as confirming the items obtained for purchase before leaving a store. Although the claims include computer technology such as a commodity registration system, a reader installed at an entrance of the store, a camera, an operation made by the customer on the digital signage terminal, and a cancellation button, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in Enfish. 
Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities beyond a general link. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental tasks of purchasing commodities. The claimed process, while arguably resulting in improved commodities purchasing, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing generic processor and/or computer components to improve commodity purchasing, i.e. commercial process. As such, the claims do not recite specific technological improvements beyond a general link to a particular technological environment or field of use. Therefore, the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 12-14 of the Remarks, Applicant argues “the features of amended claims 1 and 11 are not taught by Wu and von Bose” and “the cited references fail to render claims 1 and 11 obvious” because “it is unreasonable for a person having ordinary skill in the art to apply the idea of limiting guest interactions to commodity cancel operations, because the shopping application cannot work properly by such limitations.” Applicant further argues “[t]here is no reason or motivation to limit the number of cancellations once the guest is permitted to access the shopping system, and doing so is neither taught nor suggested by both references.” While Examiner agrees that Wu in view of von Bose does not teach every current claim limitation, Examiner respectfully disagrees with Applicant in regards to Purves.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, von Bose teaches a shopping system that allows users to add and remove items from their shopping list. Neither Wu nor von Bose disclose the ability to count the total number of cancellations and compare it against a threshold, but Purves teaches that customer interactions can be counted and compared against a threshold. The combination of Wu, von Bose, and Purves therefore teaches this claim feature. Purves is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate counting for a total number of customer interactions and preventing further customer interactions after a certain threshold as part of the cancellation features in the shopping system of Wu and von Bose. Including the counting and threshold elements of Purves would be obvious because, as disclosed in Purves, it would allow for accurate data tracking in the system (Purves: [0003]). In other words, it would allow the system to accurately track of the number of cancellations made by a customer. It would also prevent a user from taking advantage of certain features of the system (Purves: [0017], [0040]). Therefore, the combination of Wu, von Bose, and Purves is obvious, and the rejection is maintained.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Glaser et. al. (US 20180232796 A1) was used to understand other methods and systems for automatic check-out at a retail establishment.
Roemmele (2017 NPL) was used to understand the advantages and disadvantages of “just walk out” shopping, and whether other brick-and-mortar stores are likely to adopt the system.
Wilwerding (2017 NPL) was used to understand the importance of kiosks in a brick-and-mortar setting, specifically discussing how it expands the ability for customers to shop in-store and online at the same time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625